DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 12/7/2021 amended claims 1 and 12.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Take in view of Ohlendorf, Take in view of Ohlendorf further in view of Selwood and Take in view of Ohlendorf further in view of Umehara from the office action mailed 9/16/2021; therefore these rejections are withdrawn.  Also, applicants’ amendments in light of their arguments are persuasive in overcoming the double patenting rejections from the office action mailed 9/16/2021; therefore these rejections are withdrawn.  For the reasons discussed below claims 1-3 and 6-17 are allowed.  


Claims Allowed
3.	The following is an examiner’s statement of reasons for allowance:  the prior art references of record are not properly combinable as Ohlendorf (the secondary reference) discloses applying a lubricant (spraying through the use of a nozzle) in a manner that would not be possible with the Take reference.  For this reason claims 1-3 and 6-17 are allowed.       



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771